DETAILED ACTION

Election/Restriction
The claimed invention requires an autonomous surface cleaning apparatus that expels dirt from the dirt bin using a mechanical transfer member comprising a mechanical arm.  The application contains claims directed to the following patentably distinct species, regarding the actuation of the movement of the mechanical transfer member:
Species 1, (Figures 10-11) uses an automatic electrical activation mechanism
Species 2, (Figures 12A-12C) uses a user-actuated electro-mechanical activation mechanism 
Species 3, (Figures 13A-13C) uses a mechanical activation mechanism
Species 4, (Figures 14A-14B) use a hydraulic or pneumatic activation mechanism
The species are independent or distinct because they contain different structural elements and require separate features from each other.  Each requires an independent and distinct actuation mechanism to move the mechanical transfer member. Species 1 moves the transfer member using a rack and pinion system driven by an electric motor. Species 2 uses a user-actuated mechanism comprising a foot pedal which is drivingly connected to an engagement member that further moves a physical switch to issue a signal (e.g. sensor system) whereas, Species 3 only requires a mechanical activation mechanism comprising a foot pedal directly connected to the mechanical transfer member (e.g. mechanical arm) to actuate its movement. Species 4 uses a hydraulic or pneumatic activation mechanism comprising a container which comprises a fluid (e.g. compressed gas) that drives the mechanical transfer member once the robotic vacuum cleaner is docked at the docking station. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-4p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/BRIAN D KELLER/Primary Examiner, Art Unit 3723